ACCEPTED
                                                                                           01-15-00617-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/28/2015 5:38:20 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                          No. 01-15-00617-CV
                __________________________________________
                                                          FILED IN
                                                   1st COURT OF APPEALS
                  IN THE FIRST COURT OF APPEALS HOUSTON, TEXAS
                        AT HOUSTON, TEXAS          9/28/2015 5:38:20 PM
                                                   CHRISTOPHER A. PRINE
               _______________________________________     Clerk
                                   BOB DEUELL,
                                      Appellant,
                                          v.
                    TEXAS RIGHT TO LIFE COMMITTEE, INC.,
                                      Appellee.
               _____________________________________________________

     On Interlocutory Appeal from the 152nd District Court, Harris County, Texas.
     __________________________________________________________

    SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLEE’S BRIEF
     _______________________________________________________________

TO THE HONORABLE FIRST COURT OF APPEALS:

      Appellee, Texas Right to Life Committee, Inc., files this Unopposed Motion

for Extension of Time to File Appellee’s Brief, and would show the Court as

follows:

      1.    The current due date for Appellee to file its Brief is Monday, October

5, 2015.   Appellee requests an extension of 20 days to file its Brief, to and

including Monday, October 26, 2015.

      2.    This is the second request by Appellee for additional time to file its

Brief. This Motion is timely pursuant to TEX. R. APP. P. 38.6(d).
      3.    The requested 20-day extension is necessary because the undersigned

counsel has been involved in the following other matters:

           No. CC-11-01461-C, Hoyt et al. v. Kim et al., in the County
           Court at Law No. 3 of Dallas County, Texas (emergency
           preparation of an objection to an order to show-cause on behalf
           of the defendants’ insurer with less than 2 business days’
           notice in advance of a September 14, 2015 hearing);

           No. 04-15-00005-CV; In re Estate of Jack Hiromi Ikenaga, Sr.,
           In the Fourth Court of Appeals (preparation of response brief,
           filed September 23, 2015); and,

           No. 01-15-00797-CV; In re Honorable Lonnie Cox; In the First
           Court of Appeals (preparation of a response to Relator’s
           petition for writ of injunction and emergency request for
           temporary relief, filed on September 23, 2015).


      4.    The requested extension of 20 days is further necessary because the

undersigned counsel is substantially involved in the following other matters:

           No. 01-15-00583-CV; The Honorable Mark Henry, County
           Judge of Galveston County v. The Honorable Lonnie Cox, In
           the First Court of Appeals (The Appellee’s brief in this case
           was filed on September 24, 2015. It is necessary for the
           undersigned counsel to prepare a reply brief in advance of oral
           argument in this Court, which is set for October 15, 2015, In
           addition, the undersigned counsel will be extensively involved
           in preparations for oral argument.);

      5.    In addition, Mr. Adams, appellate counsel for Appellee here, has an

October 1, 2015 deadline for filing reply briefs on the merits in No. 14-0669,

Greer v. Abraham, and No. 14-0987, Sullivan v. Abraham, both in the Supreme



                                         2
Court of Texas. Furthermore, Mr. Adams will be out of the country on a long-

planned family vacation from October 2, 2015 until October 14, 2015.

      6.     The requested extension of time is not made for delay, but only so that

justice may be done. The additional time herein requested is necessary for the

preparation of a concise and helpful Appellee’s brief.

      7.     For all of these reasons, Appellee respectfully asks the Court to grant

this unopposed Motion for additional time of 20 days to file its Appellee’s Brief, to

and including Monday, October 26, 2015.




                                         3
                       CERTIFICATE OF CONFERENCE

      In accordance with TEX. R. APP. P. 10.1(a)(5), the undersigned counsel for

Appellant communicated with Mr. Scott Tschirhart, counsel for Appellant, who

indicated Appellant is unopposed to this Motion being granted.

                                                /s/ Nicholas D. Stepp
                                                Nicholas D. Stepp

      WHEREFORE, PREMISES CONSIDERED Appellee, Texas Right to Life

Committee, Inc., respectfully requests the Court to grant this Unopposed Motion

for Extension of Time to File its Appellee’s Brief for 20 days, to and including

Monday, October 26, 2015.          Appellee additionally prays for such other and

further relief to which it may be justly entitled.

                                         Respectfully submitted,

                                         BEIRNE, MAYNARD & PARSONS, L.L.P.
                                         By: /s/ Nicholas D. Stepp
                                               N. Terry Adams, Jr.
                                               Texas Bar No. 00874010
                                               tadams@bmpllp.com
                                               Joseph M. Nixon
                                               Texas Bar No. 15244800
                                               jnixon@bmpllp.com
                                               Nicholas D. Stepp
                                               Texas Bar No. 24077701
                                               nstepp@bmpllp.com
                                               1300 Post Oak Blvd, Suite 2500
                                               Houston, Texas 77056
                                               (713) 623-0887 (Tel.)
                                               (713) 960-1527 (Fax)
                                             James E. “Trey” Trainor
                                             Texas Bar No. 24042052
                                             ttrainor@bmpllp.com
                                             401 W. 15th Street, Suite 845
                                             Austin, Texas 78701
                                             (512) 623-6700 (Tel.)
                                             (512) 623-6701 (Fax)
                                             Counsel for Appellee




                           CERTIFICATE OF SERVICE
       I hereby certify that I have complied with the Texas Rules of Appellate
Procedure and the Local Rules of this Court and that the foregoing Motion has
been electronically filed and served on all counsel of record below in accordance
with these Rules on this the 28th day of September, 2015.

     George E. Hyde
     Scott M. Tschirhart
     DENTON NAVARRO ROCHA BERNAL HYDE & ZECH, P.C.
     2500 W. William Cannon Drive, Suite 609
     Austin, Texas 78745
     george.hyde@rampage-aus.com
     scott.tschirhart@rampage-aus.com
     Counsel for Appellant

                                            /s/ Nicholas D. Stepp
                                            Nicholas D. Stepp




                                        2
2228118v.1 004918/107256